Per Curiam.

In view of statements in the opinion in State v. Morello, post, 213, to the effect that scienter need not be proved in order to sustain a conviction for selling intoxicants to a minor, some doubt has been expressed by some members of the court as to whether conviction of the offense of selling intoxicants to a minor shows moral turpitude in the instant case. However, since the court is of the opinion that a substantial number of the findings of the board on the other charges are sufficient to support the recommendation of the board, we do not find it necessary to pass on that question at this time.
The objections to the findings and recommendation of the board are overruled, the report of the board is confirmed, and judgment is rendered accordingly.

Report confirmed, and judgment accordingly.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell and Herbert, JJ., concur.
Peck, J., not participating.